DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Breidenthal et al (US 7,353,797 hereinafter “Breidenthal”) in view of Garcea (US 4,324,214) and Smith Jr et al (US 5,873,341 hereinafter “Smith”).

In regards to claim 1:
	Breidenthal teaches an engine including a cylinder block (102) in which a cylinder (106) is formed, a piston (108) arranged to be reciprocally movable in the cylinder, a cylinder head (104) that is arranged on an upper side of the cylinder block and forms a combustion chamber between an inner peripheral surface of the cylinder and an upper surface of the piston, and an ignition plug arranged in the cylinder head, wherein an inner peripheral portion of the cylinder head includes a recessed portion formed into an arc shape in a direction of separating from the upper surface of the piston at a position where the distal end portion of the ignition plug (116) projects into the combustion chamber, an inner peripheral side portion formed to be flush with the inner peripheral surface of the cylinder, an arc portion (105) formed in a direction of separating from the upper surface of the piston is formed at an upper end of the inner peripheral side portion of the cylinder head, one end of the arc portion is formed integrally without any step different with an upper portion of the inner peripheral side portion formed in a vertical direction with respect to the upper surface of the piston (right portion of 105 in Figure 1), and the other end of the arc portion is extended in a horizontal direction with respect to the upper surface of the piston and formed integrally without any step different with an end portion of the recessed portion (left portion of 105 in Figure 1).
	Breidenthal does not teach a tilting portion tilting from the upper surface of the piston to a side surface formed on the piston and does not teach the distal end portion of the ignition plug includes an arc shaped in a direction of closing to the upper surface of the piston.
	Garcea teaches a tilting portion tilting from the upper surface of the piston to a side surface formed on the piston in order to form squish zones that induce a swirl effect for the air and fuel mixture in the combustion chamber (Col 6, Lines7-60).
	Smith teaches an arc shaped projection in a direction of closing to an upper surface of a piston in order to form a seal for a valve, this is shown in a pronounced arc in Prior art Figure 3 of Smith, and a more subtle arc shown in Figure 10 of Smith.
	It would have been obvious to one of ordinary skill in the art to have a tilting portion on the upper surface of the piston in order to induce a swirl effect in the combustion chamber and it would have been obvious to one of ordinary skill in the art to have an arc in the direction of closing to form a sealing surface with a valve.  Furthermore, the altering of the recess used for the ignition plug is known in the art.  Additional art not relied upon will be stated in the Arguments at the bottom of this Office Action.



In regards to claim 2:
	Garcea teaches the tilting portion is formed from the upper surface of the piston toward an upper surface of a piston ring attached to a position closest to the upper surface of the piston.

In regards to claim 7:
	Garcea teaches a concave portion is formed in the upper surface of the piston at a position facing the distal end portion of the ignition plug.

In regards to claim 8:
	Garcea teaches the concave portion is formed in a direction of separating from the distal end portion of the ignition plug.

In regards to claim 9:
	Garcea teaches the piston is located at a position of a top dead center, a substantially spherical space is formed in the combustion chamber between the recessed portion and the concave portion.

In regards to claim 10:
	Breidenthal teaches a work machine wherein the engine is a power source.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Breidenthal as applied to claim 1 above, and further in view of Wuerfel (US 2002/0179039).
In regards to claim 5:
	Breidenthal does not teach the ignition plug is arranged in the cylinder head at a predetermined tilting angle with respect to an axis of the piston.
	Wuerfel teaches an ignition plug that is arranged in a cylinder head at predetermined tilting angles with respect to an axis of the piston in order to work together with other components to improve homogeneity of an air fuel mixture (Paragraphs [0037] and [0038]).
	It would have been obvious to one of ordinary skill in the art to have a tilted ignition plug in order to work alongside other components in the cylinder and Wuerfel further teaches the angle can be tilted at varying degrees during a design process prior to complete production of the engine to tilt at an angle relative to other injection holes.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Breidenthal as applied to claim 1 above, and further in view of Montgomery et al (US 2004/0154579 hereinafter “Montgomery”).

In regards to claim 6:
	Breidenthal does not teach a direction in which the distal end portion of the ignition plug approaches the inner peripheral portion of the cylinder head, the depth of the recessed portion is formed to be larger than the depth of the recessed portion in a direction of separating from the inner peripheral portion.
	Montgomery teaches a direction in which the distal end portion of the ignition plug approaches the inner peripheral portion of the cylinder head, the depth of the recessed portion is formed to be larger than the depth of the recessed portion in a direction of separating from the inner peripheral portion in order to direct the fuel spray where it is desired (Paragraph [0008]).
	It would have been obvious to one of ordinary skill in the art to have the distal end portion of the ignition plug approach the inner peripheral portion of the cylinder head and the depth of the recessed portion to be formed larger than a depth of the recessed portion in a direction of separating from the inner peripheral portion in order to direct the fuel spray.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, and 5-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yamauchi et al (US 5,813,385) teaches a recessed ignition plug having an arc that goes in a direction towards a piston.  Fletcher (US 4,570,589) teaches a recess for an ignition plug that arcs upward and then downward as it extends horizontally away from the ignition plug.  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LONG T TRAN/Primary Examiner, Art Unit 3747